DETAILED ACTION

1.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 10/13/21 was considered.
2.	Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al, U.S. Patent No. 9640242
With regard to claim 1, 14, 15 and 21, Lo discloses a method comprising identifying a quantity of refresh intervals associated with refreshing memory cells of a memory device (fig. 1A, .5X is equivalent to quantity of refresh interval) (col. 5, Line 23-29) (col. 9, line 1-18); identifying a quantity of received refresh commands (fig.1A, the quantity of received refresh commands equivalent to four commands, one for each bank, but the bank0 needs 2 commands) (col. 5,  line 29-39); determining a quantity of refresh operations by determining a difference between the quantity of refresh intervals and the quantity of received refresh commands (fig. 4A, there is a difference between the amount of commands received and the refresh intervals during the harmonic refresh and fundamental refresh methods with respect to the default operation) (col. 9, line 53-col. 10, line 53); and adjusting a supply voltage associated with the memory device for a duration based at least in part on the quantity of refresh operations (fig. 4A, power supply delivery cycle will be “on” and “off” between intervals and commands, during the harmonic and fundamental refresh).
With regard to claim 2, Lo discloses wherein the refresh operations are pending refresh operations (fig. 4A, the white blocks in the harmonic and fundamental methods are “pending operation”). 
With regard to claim 16, Lo discloses a memory array (fig. 2, DRAM memory Data Bank 0, Data Bank 1, Data Bank 2 and Data Bank 3); and a power management component (fig. 2, TCMR Module 202, Monitor Module 114 and Temp Sensors 157A) coupled with the memory array and for providing a supply voltage to the memory array (col. 7, line 56-col. 8, line 17), the apparatus configured to count a quantity of refresh intervals associated with refreshing memory cells of a memory device (col. 8, line 18-34).
With regard to claim 17, Lo discloses the apparatus further comprising a counter (TCMR Module 202 providing the scaling factor) for counting the quantity of refresh intervals (col. 7, line 56-63 and col. 8, line 22-34).



	Allowable Subject Matter
4.	Claim 3-13, 18-20, 22-24 are objected  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation of wherein adjusting the supply voltage associated with the memory device for the 3 duration comprises increasing the supply voltage from a first voltage to a second voltage based at least in part on the quantity of refresh operations. 
The prior art of record does not show receiving a first refresh command after adjusting the supply voltage; increasing the identified quantity of received refresh commands based at least in part on receiving the first refresh command; and adjusting the quantity of refresh operations based at least in part on increasing 6 the identified quantity of received refresh commands.
Prior art of record does not disclose the method further comprising transmitting, from a registered clock driver (RCD) to a power management component, a signal indicating a target voltage based at least in part on the quantity of refresh operations, wherein adjusting the supply voltage comprises adjusting, by the power management component, the supply voltage based at least in part on the target voltage. 
Prior art of record does not disclose the method further comprising transmitting, from the memory device to a power management component, a signal indicating a target voltage based at least in part on the quantity of refresh operations, wherein adjusting the supply voltage comprises adjusting, by the power management  component, the supply voltage based at least in part on the target voltage.
Prior art of record does not disclose the method further comprising determining that the quantity of refresh operations satisfies a threshold, wherein adjusting the supply voltage comprises adjusting the supply voltage based at least in part on determining that the quantity of refresh operations satisfies the threshold.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Badrieh et al (20200251150) and Hush (6930944) disclose a method and devices for a DRAM having refresh operation.  The memory device has a capacitive component that may be dynamically coupled to a voltage rail based on an identification of an operation condition on the memory die, such as a voltage droop on the voltage rail.  The capacitive component may be dynamically switched between voltage rails during operation of the memory device based on operating conditions associated with the voltage rails.
6.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825